Citation Nr: 1515057	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-08 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from November 1987 to August 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was originally scheduled for a hearing at the RO before a Decision Review Officer (DRO) in March 2011, but cancelled that hearing.  She subsequently requested that she be scheduled for a Travel Board hearing.  From the documentation in VA's Virtual System, it appears that the Veteran was supposed to be scheduled for this type of hearing, but she was not scheduled based on the information contained in both the Virtual System and VACOLS system.  The Veteran should therefore be scheduled for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

